10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

The Honorable Barbara J. Rothstein

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

ASSUREDPARTNERS OF WASHINGTON
LLC,
NO. 2:20-cv-00290 BJR
Plaintiff,
STIPULATED MOTION AND
Vv. ORDER REGARDING EXPEDITED
DISCOVERY AND PRELIMINARY
MARK ACARREGUI and ALLIANT INJUNCTION BRIEFING
INSURANCE SERVICES INC.,
Defendants.

 

 

 

 

Plaintiff AssuredPartners of Washington LLC (Assured), Defendant Mark Acarregui, and
Defendant Alliant Insurance Services Inc. (Alliant), having come to certain agreements between
them, jointly request that this Court enter an order as follows:

(1) Expedited discovery and briefing related to Assured’s motion for a preliminary

injunction shall proceed according to the schedule set forth in Exhibit A.

(2) The temporary restraining order (Dkt. 15), which by its terms is set to expire on
March 20, 2020, shall continue in full force and effect until the Court rules on
Assured’s motion for a preliminary injunction, if such a motion is filed according
to the briefing schedule set forth in Exhibit A. If no motion is filed according to

that briefing schedule, the temporary restraining order shall immediately dissolve

BYRNES ¢ KELLER ¢ CROMWELL LLP
STIPULATED MOTION AND ORDER REGARDING - oe Se
EXPEDITED DISCOVERY AND PRELIMINARY SEATTLE, WASHINGTON 98104

INJUNCTION BRIEFING (NO. 2:20-CV-00290 BJR) - 1 (206) 622-2000

 
sD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

unless further agreement is made by the parties or the temporary restraining order

is continued by the Court for good cause.

EXHIBIT A

Schedule for Expedited Discovery & Preliminary Injunction Briefing

 

 

Deadline Event
On or before 5 Service of written discovery requests. There shall be no
p.m. PST on more than 12 document requests per side (this limitation

March 17, 2020

applies collectively to requests by subpoena to third parties),
and five interrogatories per side. Written discovery should be
narrowly tailored to minimize potential objections and to
make responses and productions on an expedited basis
feasible.

 

On or before 5
p-m. PST on
March 23, 2020

Responses to requests for production. The parties shall
meet to confer about any objection to a document request
within two days of service of any objection.

 

On or before 5
p-m. PST on
March 25, 2020

Responses to interrogatories. The parties shall meet to
confer about any objection within two days of service of any
objection.

 

On or before 5
p.m. PST on
March 27, 2020

Document productions. The parties shall produce all
documents that are responsive to a request for production,
and which are not subject to an objection, by this date.

 

 

On or before 5
p.m. PST on
March 30, 2020

 

Service of deposition notices. There shall be two
depositions per side (including third parties). The parties
shall meet and confer in good faith to agree on a
comprehensive deposition schedule prior to the
commencement of depositions. To the extent any side seeks
a Rule 30(b)(6) deposition, written objections to topics of
deposition shall be served within two days of service of the
deposition notice and the parties shall meet and confer
regarding the objections within one day of service of the
objections.

 

 

 

 

BYRNES + KELLER ¢ CROMWELL LLP
STIPULATED MOTION AND ORDER REGARDING 38TH FLOOR
EXPEDITED DISCOVERY AND PRELIMINARY Serre eeIne crtaer01
INJUNCTION BRIEFING (NO. 2:20-CV-00290 BJR) - 2

(206) 622-2000

 
oS CO SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

 

Deadline

Event

 

April 7, 2020

Time to complete depositions. Each deposition shall be
limited to four hours of testimony each (without prejudice to
a party’s ability to complete any deposition after Plaintiff s
application for a preliminary injunction, if any, is
adjudicated). The parties may conduct the depositions by
video conference.

 

April 10, 2020

Plaintiff’s deadline to file a motion for a preliminary
injunction. Plaintiff shall file and serve its preliminary
injunction papers by this date.

 

April 17, 2020

Defendants to oppose motion for a preliminary
injunction. Defendants shall file and serve their opposition
papers, if any, by this date.

 

April 21, 2020

Plaintiff’s deadline to reply. Plaintiff shall file and serve
any reply papers by this date.

 

April 23, 2020

 

 

Date of Hearing. Plaintiff shall note its motion for
preliminary injunction for hearing on this date. The parties
may appear by telephone for oral argument regarding
Plaintiff's motion for preliminary injunction.

 

BYRNES + KELLER ¢ CROMWELL LLP

STIPULATED MOTION AND ORDER REGARDING 38TH FLOOR

1000 SECOND AVENUE

EXPEDITED DISCOVERY AND PRELIMINARY SEATTLE, WASHINGTON 98104
INJUNCTION BRIEFING (NO. 2:20-CV-00290 BJR) - 3 (206) 622-2000

 

 
Oo CO TN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

DATED this 13th day of March, 2020.

 

 

 

SEYFARTH SHAW LLP BYRNES KELLER CROMWELL Lip
By /s/ Helen M. McFarland By /s/ Keith D. Petrak
Helen M. McFarland, WSBA #51012 Keith D. Petrak, WSBA #19159
800 Fifth Avenue, Suite 4100
Seattle, WA 98104 By /s/ Jacob A. Zuniga
Phone: (206) 946-4910 Jacob A. Zuniga, WSBA #48458
Fax: (206) 260-8839 | 1000 Second Avenue, 38th Floor
hmcfarland@seyfarth.com Seattle, WA 98104
Phone: (206) 622-2000
J. Scott Humphrey (admitted pro hac vice) Fax: (206) 622-2522
Besma Fakhri (admitted pro hac vice) Email:kpetrak@byrneskeller.com
Seyfarth Shaw LLP jzuniga@byrneskeller.com
233 South Wacker Drive, Suite 8000
Chicago, IL 60606-6448 Debra L. Fischer (admitted pro hac vice)
Phone: (312) 460-5000 Adam E. Wagmeister (admitted pro hac vice)
Fax: (312) 460-7000 Morgan Lewis & Bockius LLP
Shumphrey@seyfarth.com 2049 Century Park East, Suite 700
bfkahri@seyfarth.com Los Angeles, CA 90067-3109
Attorneys for Plaintiff AssuredPartners Phone:(310) 907-1000

Debra.fischer@morganlewis.com
Adam.wagmeister@morganlewis.com
Attorneys for Defendants

PURSUANT TO STIPULATION, IT IS SO ORDERED.

DATED this 16th day of March, 2020.

4
Sartore / boteet Lee

HONORABLE BARBARA J. ROTHSTEIN
UNITED STATES DISTRICT COURT JUDGE

BYRNES + KELLER ¢ CROMWELL LLP
STIPULATED MOTION AND ORDER REGARDING 88TH FLOOR
1000 SECOND AVENUE

EXPEDITED DISCOVERY AND PRELIMINARY * SEATTLE, WASHINGTON 98104
INJUNCTION BRIEFING (NO. 2:20-CV-00290 BJR) - 4 (206) 622-2000

 
Ww

“sa SN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

Proposed by:
SEYFARTH SHAW LLP

By /s/ Helen M. McFarland
- Helen M. McFarland, WSBA #51012
800 Fifth Avenue, Suite 4100
Seattle, WA 98104
Phone: (206) 946-4910
Fax: (206) 260-8839
hmcfarland@seyfarth.com

J. Scott Humphrey (admitted pro hac vice)
Besma Fakhri (admitted pro hac vice)
Seyfarth Shaw LLP

BYRNES KELLER CROMWELL Lip

By /s/ Keith D. Petrak
Keith D. Petrak, WSBA #19159

By /s/ Jacob A. Zuniga
Jacob A. Zuniga, WSBA #48458
1000 Second Avenue, 38th Floor
Seattle, WA 98104
Phone: (206) 622-2000
Fax: (206) 622-2522
Email:kpetrak@byrneskeller.com
jzuniga@byrneskeller.com

 

 

233 South Wacker Drive, Suite 8000

Chicago, IL 60606-6448 Debra L. Fischer (admitted pro hac vice)
Phone: (312) 460-5000 Adam E. Wagmeister (admitted pro hac vice)
Fax: (312) 460-7000 Morgan Lewis & Bockius LLP
Shumphrey@seyfarth.com 2049 Century. Park East, Suite 700
bfkahri@seyfarth.com Los Angeles, CA 90067-3109

Attorneys for Plaintiff AssuredPartners Phone:(310) 907-1000

Debra.fischer@morganlewis.com
Adam.wagmeister@morganlewis.com
Attorneys for Defendants

BYRNES + KELLER + CROMWELL LLY
STIPULATED MOTION AND ORDER REGARDING 38TH FLOOR
1000 SECOND AVENUE

EXPEDITED DISCOVERY AND PRELIMINARY SEATTLE, WASHINGTON 98104
INJUNCTION BRIEFING (NO. 2:20-CV-00290 BJR) - 5 (206) 622-2000

 
oOo CO NN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

CERTIFICATE OF SERVICE

The undersigned attorney certifies that on the 13th day of March, 2020, I electronically
filed the foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to all counsel on record in the matter.

/s/ Jacob A. Zuniga

Byrnes Keller Cromwell Lip
1000 Second Avenue, 38th Floor
Seattle, WA 98104

Telephone: (206) 622-2000
Facsimile: (206) 622-2522
jzuniga@byrneskeller.com

BYRNES ¢ KELLER ¢ CROMWELL LU
STIPULATED MOTION AND ORDER REGARDING ade oe
EXPEDITED DISCOVERY AND PRELIMINARY SEATTLE, WASHINGTON 98104

INJUNCTION BRIEFING (NO. 2:20-CV-00290 BJR) - 6 (206) 622-2000

 
